Citation Nr: 0815647	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  07-19 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another or at the 
housebound rate.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The veteran and his caregiver



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 RO rating decision.  

The veteran testified at a hearing held at the RO before the 
undersigned Veterans Law Judge in March 2008.  

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected disabilities consist of the 
veteran's post-traumatic stress disorder (PTSD) with 
depression and anxiety; residual gunshot wound to the left 
chest wall and posterior left arm with perforating wound with 
injury to Muscle Groups I, IV, and VI; bilateral 
sensorineural hearing loss, compound comminuted fracture to 
the left scapula with deformity and retained foreign bodies; 
tinnitus; compound comminuted fracture of the left third rib 
with deformity; and shrapnel would of the left lower 
extremity; no single is rated as 100 percent disabling.  

3.  The service-connected disabilities alone are not shown to 
render the veteran unable to tend to the basic functions of 
self care without regular assistance from another person or 
vulnerable to the hazards and dangers incident to his 
environment or otherwise prevent from leaving his home or its 
immediate premises.  



CONCLUSION OF LAW

The criteria for the assignment of special monthly 
compensation based on the need for regular aid and attendance 
of another person or at the housebound rate have not been 
met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In March 2006, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for special monthly compensation there must 
be medical evidence showing at least one of the following due 
to service-connected conditions; you need the aid and 
attendance of another person in performing your activities of 
daily living; are severely visually impaired, are permanently 
housebound; or have loss (or loss of use) of certain body 
parts. 

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for special monthly compensation and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the March 2006 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2006 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letters also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for special monthly compensation 
and of the evidence of record.  The Board finds that he has 
accordingly been constructively invited to give VA all the 
relevant evidence in his possession not already of record at 
VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the June 207 Statement of the 
Case (SOC), which suffices for Dingess.  

The veteran was not informed of the information regarding the 
effective date that may be assigned; however, the Board's 
decision herein denies the claim for special monthly 
compensation, so no effective date is being assigned.  There 
is accordingly no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for special 
monthly compensation.  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), where the Court 
found that, at a minimum, adequate VCAA notice requires that: 
(1) VA notify the claimant that, to substantiate such a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The Board finds that the March 2006 VCAA letter did not 
address all of the requirements of Vazquez-Flores; however, 
the Board finds that thru the veteran's VA examination and 
his testimony that a reasonable person could have been 
expected to understand in this case what was needed to 
substantiate the claim.  

Moreover, as the veteran discussed his service-connected 
disabilities in terms of relevant symptomatology in his 
testimony, and as he described the functional effects of his 
disabilities on his everyday life in support of his claims 
during his examination(s), the Board is satisfied that he had 
actual knowledge of what was necessary to substantiate the 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).  

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had a VA examination in October 2006.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for special monthly 
compensation.  


II. Analysis

Special monthly compensation is payable to a veteran who, as 
a result of his service-connected disabilities, is so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3).  

Under 38 C.F.R. § 3.351(c), a veteran will be considered in 
need of regular aid and attendance if he or she: (1) is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to five degrees or less; (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 
3.351(c).  

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).  

Also, under this section, "bedridden" status will be a 
proper basis for the determination of the need for regular 
aid and attendance.  For the purposes of this section, 
"bedridden" means that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  Id.  

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular functions which 
the veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  

Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's conditions are such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996) (although a 
veteran need not show all of the disabling conditions 
identified in 38 C.F.R. § 3.352(a) to establish entitlement 
to aid and attendance, the Court has held that it is logical 
to infer there is a threshold requirement that "at least one 
of the enumerated factors be present").  

Alternatively, under 38 U.S.C.A. § 1114(s), special monthly 
compensation is payable for being permanently housebound by 
reason of service-connected disability.  This requirement is 
met when the veteran is substantially confined as a direct 
result of service-connected disabilities to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities will continue throughout 
his or her lifetime.  

Special monthly compensation under this section is also 
payable for a single service-connected disability rated as 
100 percent disabling, with additional service-connected 
disability independently rated at 60 percent, separate and 
distinct from the totally disabling service-connected 
disability and involving different anatomical segments or 
bodily systems.  

In the present case, the service-connected disabilities 
include PTSD with depression and anxiety (50 percent 
disabled); residual gunshot wound to the left chest wall and 
posterior left arm with perforating wound with injury to 
Muscle Groups I, IV, and VI (30 percent disabled); bilateral 
sensorineural hearing loss (20 percent disabled); compound 
comminuted fracture to the left scapula with deformity and 
retained foreign bodies (10 percent disabled); tinnitus (10 
percent disabled); compound comminuted fracture of the left 
third rib with deformity (noncompensable rating); shrapnel 
would of the left lower extremity (noncompensable rating); 
and individual unemployability.   The combined evaluation is 
80 percent.  38 C.F.R. § 4.25.  

The veteran has neither contended, nor does medical evidence 
show, that he is legally blind.  Furthermore, it is clear 
that the veteran is not confined to a nursing home because of 
mental or physical incapacity.  

Thus, the first two criteria of 38 C.F.R. § 3.351(c) are not 
applicable in this case, and may not be used to support the 
veteran's claim for special monthly compensation based on the 
need for regular aid and attendance of another person.  

At the October 2005 VA examination, the veteran had a 
caregiver that assisted him with daily living.  He was seated 
in a wheel chair.  His fine muscle movements were decreased 
in his hands; muscle strength was decreased bilateral in the 
upper extremities with the right greater then the left, and a 
tremor was noted.  There was a swan neck deformity of the 
digits secondary to osteoarthritis; he was unable to perform 
pincer grasp and had a limited range of motion in his left 
arm secondary to a gunshot wound.  He also had decreased 
strength in his lower extremities.  

The veteran had an unsteady gait, decreased balance, 
occasional dizziness, and an inability to walk on uneven 
surfaces.  His remote memory was intact, but had poor recent 
memory.  He was unable to walk without assistance.  When he 
left his home on an average of 4 times a week, he had to have 
assistance with ambulation, loading and unloading.  He was 
able to walk without the walker for approximately 50 feet and 
was bound to a wheelchair for long distances.  

The examiner diagnosed the veteran with Parkinson's disease, 
osteoarthritis of the spine, congestive heart failure, a 
history of cerebovascular accident (CVA), rheumatoid 
arthritis, a gunshot wound to the left leg, and a gunshot 
wound to the left shoulder.  

The veteran and his caregiver testified at the recent hearing 
that he needed 24 hour a day care.  The caregiver reported 
that she lived with him and assisted him with every aspect of 
his daily life.  

After a careful review of the record, the preponderance of 
the evidence is shown to be against a finding that the 
veteran is precluded from taking care of his daily living 
activities solely because of his service-connected 
disabilities.  

The recent examiner found that the veteran's nonservice-
connected conditions most affected him in his everyday life.  
These include Parkinson's disease, osteoarthritis of the 
spine, congestive heart failure, CVA residuals and rheumatoid 
arthritis.  

Insofar as the service-connected disabilities are not shown 
to meet the criteria listed in 38 C.F.R. § 3.352(a), the 
claim for special monthly compensation based on a need for 
regular aid and attendance must be denied.  

The veteran is also seeking special monthly compensation 
based on being housebound.  These benefits are predicated on 
a showing that the veteran has one single service-connected 
disability ratable as 100 percent disabling with additional 
service-connected disability independently ratable at 60 
percent or more or shown to render him housebound.  

In this case, for the reasons discussed hereinabove, these 
criteria have not been met.  Accordingly, the claim for 
special monthly compensation based on being housebound or at 
the housebound rate must be denied.  

Overall, on this record, the claim for special monthly 
compensation based on the need for regular aid and attendance 
or at the housebound rate must be denied.  



ORDER

Special monthly pension benefits based on the need for 
regular aid and attendance or at the housebound are denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


